FILED
                           NOT FOR PUBLICATION
                                                                                AUG 6 2021
                    UNITED STATES COURT OF APPEALS                          MOLLY C. DWYER, CLERK
                                                                             U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   20-10226

              Plaintiff-Appellee,                D.C. No.
                                                 1:13-cr-00511-JMS-1
 v.

ERNESTO HERNANDEZ,                               MEMORANDUM*

              Defendant-Appellant.


                    Appeal from the United States District Court
                             for the District of Hawaii
                J. Michael Seabright, Chief District Judge, Presiding

                            Submitted August 4, 2021**
                             San Francisco, California

Before: THOMAS, Chief Judge, and HAWKINS and McKEOWN, Circuit Judges.

      Ernesto Hernandez appeals pro se the district court’s order denying his

motion to modify his term of imprisonment pursuant to 18 U.S.C.

§ 3582(c)(1)(A)(i). We review a district court’s decision on a motion for


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
modification of a term of imprisonment pursuant to 18 U.S.C. § 3582(c)(1) for

abuse of discretion. United States v. Aruda, 993 F.3d 797, 799 (9th Cir. 2021).

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      The district court’s factual findings were supported by the record, and the

court applied the correct law by determining whether “extraordinary and

compelling reasons warrant[ed]” a reduction in Hernandez’s term of imprisonment

and “considering the factors set forth in” 18 U.S.C. § 3553(a) “to the extent they

[were] applicable[.]” 18 U.S.C. § 3582(c)(1)(A); United States v. Keller, 2 F.4th

1278, 1283–84 (9th Cir. 2021). Hernandez’s briefing alleges factual developments

occurring after the district court’s decision, but this case does not fall within any

exception to our rule that we do not consider matters outside the district court

record on appeal. Lowry v. Barnhart, 329 F.3d 1019, 1024–25 (9th Cir. 2003).

The district court did not abuse its discretion in denying Hernandez’s motion.

      AFFIRMED.




                                           2